     Case 3:20-cr-02604-CAB Document 14 Filed 09/02/20 PageID.16 Page 1 of 1




1

2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7
                         SOUTHERN DISTRICT OF CALIFORNIA
8

9     UNITED STATES OF AMERICA,                    Case No. 20-CR-02604-CAB
10
                             Plaintiff,            ORDER AND JUDGMENT OF
11                                                 DISMISSAL
12          v.
13    AMBRUNO EMILIO DOMINGO
14    FRANCISCO
      (aka Ramiro Hernandez-Cruz),
15

16                          Defendant.
17

18
           Upon motion of the United States of America and good cause appearing,
19
           IT IS HEREBY ORDERED that the Indictment in the above-captioned case be
20
     dismissed without prejudice. The bond set by the Magistrate Judge is exonerated.
21

22
           IT IS SO ORDERED.
23

24
     DATED: September 2, 2020                   ________________________________
25                                              HON. CATHY ANN BENCIVENGO
                                                United States District Judge
26

27

28
